Citation Nr: 1513723	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of a 20 percent rating for left shoulder tenosynovitis, osteoarthritis, status-post surgery with screw.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appellant in this case requested a Board hearing in his February 2013 VA Form 9, Substantive Appeal.  

In a February 2014 letter, the appellant stated he did not wish to appear at a hearing and requested a decision from the Board.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (2014). 


FINDINGS OF FACT

1. The December 2010 VA examination showed range of motion testing showed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.

2. The December 2010 VA examination was as full and complete as the examination on which the rating was assigned.

3. At the time of the effective date of reduction, in May 2011, the 20 percent disability rating for the service-connected left shoulder tenosynovitis, osteoarthritis, status-post surgery with screw had been in effect for less than five years.

4. At the time of the May 2011 rating decision, the evidence showed an improvement in the left shoulder tenosynovitis, osteoarthritis, status-post surgery with screw.






CONCLUSION OF LAW

The reduction of the rating for the left shoulder tenosynovitis, osteoarthritis, status-post surgery with screw from 20 to 10 percent effective December 29, 2010 was proper, and the requirements for restoration have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5010, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction issues on appeal.

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  

The Board finds that this notice was not required under 38 C.F.R. § 3.105(e) as there was no reduction in compensation payments made at the time of the May 2011 rating decision.  The May 2011 decision resulted in a combined disability rating of 40 percent from December 16, 2009 to December 29, 2010.  The Veteran received the increased combined disability rate as a retroactive payment rather than as a recurring award for the higher evaluation.

The reduction in the rating was based on a December 29, 2010 examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  

The Board finds that VA has no further duty to assist the Veteran with respect to the claim on appeal.

Pertinent Law and Regulations

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Analysis

The RO has rated the Veteran's disability of the left shoulder under Code 5010-5201 for traumatic arthritis manifested by limited motion of the arm.  The Veteran is right-hand dominant.  

Under Code 5201, there is no specific 10 percent evaluation; however, the RO assigned a 10 percent rating for painful motion or limited motion of a major joint or group of minor joints.  A 20 percent rating is warranted for motion of the minor arm (non-dominant) limited to the shoulder level.  A 20 percent rating is also warranted for motion of the minor arm (non-dominant) limited to midway between side and shoulder level.  A 30 percent rating is warranted for motion of the minor arm (non-dominant) limited to 25 degrees from side.  38 C.F.R. § 4.71a, Code 5201 (2014).

Under Code 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Code 5010. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5010.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The United States Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has interpreted the provisions of 38 C.F.R. § 4.13 (1993) to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Material improvement cannot be shown without a comparison of the previous and current physical and mental conditions.  In addition, once material improvement is found, the VA must further consider the circumstances under which the improvement occurred.  Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).

Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1993) provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).

Under 38 C.F.R. § 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating was not in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  (The 20 percent rating for left shoulder tenosynovitis was in effect from December 2009 to December 2010.)

The Board finds that the reduction in the disability evaluation for the service-connected left shoulder tenosynovitis from 20 percent to 10 percent, effective December 29, 2010 was supported by the factual record and in accordance with the governing law and regulations, and was proper.  

The 20 percent rating had been assigned primarily on the basis of clinical findings documented in a September 2009 VA examination report.  An October 2009 rating decision assigned the 20 percent rating based on examination results showing abduction to 105 degrees that approximated a limitation of motion of the arm at the shoulder level.

The September 2009 VA examination report indicates that the Veteran reported a dislocated left shoulder condition.  The Veteran was noted to have pain in the left shoulder, however, fatigue, weakness, lack of endurance or incoordination was not present.  

Range of motion testing showed flexion to 132 degrees, abduction to 105 degrees, external rotation to 64 degrees, and internal rotation to 72 degrees.  No additional loss of motion was present on repetitive testing.  The examiner noted imaging results showed degenerative changes of the glenohumeral and acromioclavicular joint.  No ankylosis was present on examination.  The examiner opined that based on recent imaging and the 1979 shoulder surgery, the Veteran's left shoulder condition was more accurately described by a diagnosis of left shoulder tenosynovitis with degenerative joint disease, rather than dislocated left shoulder.  

The December 2010 examination report indicates that the Veteran reported daily stiffness and pain of the left shoulder.  The Veteran rated the pain as 8/10.  The Veteran reported functional impairment of pain associated with any use of his left arm and worse with overhead activity.  
Range of motion testing showed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  No additional loss of motion was present on repetitive testing.  No ankylosis was present on examination.  The examiner noted no specific treatment for the left shoulder since the last examination, and the Veteran reported no incapacitating episodes due to his left shoulder disability.  The examiner opined that the current diagnosis of left shoulder tenosynovitis was still appropriate and that this condition was symptomatic and that the Veteran experienced daily pain.  The Board finds that the December 2010 VA examination report reflects inspections of the Veteran's limitations that are at least as thorough as those at the September 2009 VA examination.  

The December 2010 VA examination report expressly documents range of motion testing results including with specific findings of pertinent ranges of motion, the impact of pain, repetitive motion testing, and the other pertinent aspects of functional loss due to the Veteran's left shoulder disability.  The basis for the assignment of a 20 percent rating for left shoulder tenosynovitis (a limitation of motion of the arm at the shoulder level) was no longer present at the time of the December 2010 VA examination.  The RO assigned a 10 percent evaluation in accordance with the December 2010 VA examination findings that showed a noncompensable limitation of motion of the left shoulder joint as a major joint.

In consideration of the Veteran's ability to function under the ordinary conditions of life and work, the Board finds that the December 2010 examination results show a significantly greater range of motion in all planes of movement than those found on the September 2009 VA examination.  Nothing suggests that he does not use the left arm under conditions that are not ordinary conditions of life and work.  The Board finds the December 2010 VA physical examination results and objective testing of his range of motion to be the most probative evidence of record as to the functional impairment of the Veteran's left shoulder tenosynovitis.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Therefore, the reduction in the rating was factually warranted and restoration of the 20 percent rating is not warranted in this case.

ORDER

Restoration of a 20 percent rating for left shoulder tenosynovitis, osteoarthritis, status-post surgery with screw is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


